Name: Commission Regulation (EEC) No 2326/79 of 23 October 1979 on the sale by periodic tendering procedures of boned beef held by the intervention agencies, and repealing Regulation (EEC) No 79/75
 Type: Regulation
 Subject Matter: trade policy;  prices;  animal product
 Date Published: nan

 Avis juridique important|31979R2326Commission Regulation (EEC) No 2326/79 of 23 October 1979 on the sale by periodic tendering procedures of boned beef held by the intervention agencies, and repealing Regulation (EEC) No 79/75 Official Journal L 266 , 24/10/1979 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 11 P. 0146 Greek special edition: Chapter 03 Volume 26 P. 0177 Swedish special edition: Chapter 3 Volume 11 P. 0146 Spanish special edition: Chapter 03 Volume 16 P. 0315 Portuguese special edition Chapter 03 Volume 16 P. 0315 COMMISSION REGULATION (EEC) No 2326/79 of 23 October 1979 on the sale by periodic tendering procedures of boned beef held by the intervention agencies, and repealing Regulation (EEC) No 79/75 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 7 (3) thereof, Whereas the possibility of permanent intervention in respect of beef and veal has led to the build-up of considerable stocks in the Community ; whereas some of the intervention purchases have been stored in the form of boned beef in order to improve the intervention system in accordance with Commission Regulation (EEC) No 2226/78 (3), as last amended by Regulation (EEC) No 1763/79 (4); Whereas the conditions for release from storage laid down in Article 1 (1) (c) of Council Regulation (EEC) No 98/69 (5), as amended by Regulation (EEC) No 429/77 (6), are fulfilled; Whereas it is possible to apply the tendering system in accordance with Commission Regulation (EEC) No 2173/79 (7) ; whereas it appears necessary to introduce such a system enabling the meat thus stored to be sold on a regular basis; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The beef and veal held by the intervention agencies and boned in accordance with the provisions of Community Regulations shall be put up for sale. The sale shall take place by means of periodic invitations to tender. The provisions of Regulation (EEC) No 2173/79 and in particular of Articles 6 to 12 shall apply, subject to the provisions of this Regulation. Article 2 1. A general notice of periodic invitations to tender shall be published at the latest on the date of publication of the first of the individual invitations to tender referred to in paragraph 2. 2. Under the periodic invitations to tender, the intervention agencies shall hold individual invitations to tender, in accordance with Articles 6 and 7 of Regulation (EEC) No 2173/79. 3. At the time when the minimum selling prices for each individual invitation to tender are fixed, account shall be taken of the market situation in beef and veal and of the buying in and sales made by the intervention agencies. 4. The intervention agencies shall sell first the meat which has been in storage longest. In no case may they sell meat which they have taken over after the time limit indicated by the notices of individual invitations to tender. Article 3 Commission Regulation (EEC) No 79/75 (8) is hereby repealed. Article 4 This Regulation shall enter into force on 1 November 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 148, 28.6.1968, p. 24. (2)OJ No L 61, 5.3.1977, p. 1. (3)OJ No L 261, 26.9.1978, p. 5. (4)OJ No L 202, 10.8.1979, p. 14. (5)OJ No L 14, 21.1.1969, p. 2. (6)OJ No L 61, 5.3.1977, p. 18. (7)OJ No L 251, 5.10.1979, p. 12. (8)OJ No L 10, 15.1.1975, p. 9.